            CASE 0:20-cv-01929-SRN-HB Doc. 67 Filed 12/04/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Brock Fredin,
                                                      Civil No. 20-cv-1929 (SRN/HB)
                     Plaintiff,

v.
                                                          ORDER ON JOINT
Jamie Kreil,                                             MOTION REGARDING
                                                         CONTINUED SEALING
                     Defendant.


       Before the Court is the Joint Motion Regarding Continued Sealing (ECF No. 65),

pursuant to Local Rule 5.6(d), concerning the confidential documents filed under seal

(ECF Nos. 19, 19-1, 19-2, 19-3, 19-4, 19-5, 23-1, 34, 34-1, 34-2, 34-3, 36-1). Having

reviewed the motion and the documents filed under seal, as well as all of the files, records

and proceedings herein,

       IT IS HEREBY ORDERED that the Joint Motion (ECF No. 65) is GRANTED,

as follows:

       1.      The confidential documents filed under seal shall remain sealed; and

       2.      The Clerk is directed to keep these documents sealed:

               ECF Nos. 19, 19-1, 19-2, 19-3, 19-4, 19-5, 23-1, 34, 34-1, 34-2, 34-3, 36-1.



Dated: December 4, 2020                    s/ Hildy Bowbeer
                                          HILDY BOWBEER
                                          United States Magistrate Judge
